Per Curiam:
Bryan Gray appeals, following a jury trial, his convictions of two counts of first-degree statutory sodomy (§ 566.062) and one count of first-degree child molestation (§ 566.067), for which he was sentenced, as a prior offender, to concurrent terms of eighteen, eighteen, and ten years' imprisonment, respectively. Gray raises a single claim on appeal; he argues that the trial court plainly erred in failing to sua sponte intervene in closing argument to prevent the State from personally attacking defense counsel. But because the State's arguments, which addressed Victim's credibility in the face of defense counsel's aggressive tactics, were permissible, the trial court committed no error, plain or otherwise, and we affirm. Rule 30.25(b).